DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the present invention is directed to a VARIABLE SMOOTHING IN PRINTING.
4.	Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record as shown on the accompanying PTO-892, found any motivation to combine any of the said prior that teaches:
a.	Claim 1 and Claim 11: “. . .  determining a step size for printing a current section of an image based on a first set of masks used for printing previous sections of the image; generating a second set of masks using supervised learning based on the step size and a printing mode to be used for the current section of the image; and sending the second set of masks to a printer for printing the current section of the image.”
b.	Regarding claims 2-10, 12-20, the instant claims are dependent on allowable claims and are thus allowable.


5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kajihara et al. (US 2011/0075174) discloses performing a logical AND operation between binary image data to be printed on the same area of a printing medium and the aforementioned mask, the binary image data is divided into binary image data that is to be printed by each printing scan or each printing head.
	Nakatani et al. (US 2010/0321737) discloses multi -pass printing in which the printing head scans the same area (for example, pixel area) of the printing medium M times, it is possible to generate M -pass data so that the desired dot overlap rates are achieved for all density areas. In this case, in the quantization process for each of respective M -pass data, the threshold values are selected based on M number of sets of multi-value data.
	Gnutzmann (US 7,317,543) discloses determining in advance a size of the combined object and carrying out the combining step in dependence on the size.
	Yamada et al. (US 6,290,328) discloses binarized data of the region is printed using multiple printing passes. More specifically, in the case of two -pass printing, data 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675